DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
   The information disclosure statement(s) (IDS) submitted on 01/07/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner. 
Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Element(s)  30, 60, 50, 42, 23, 24-25, 43, 44, & 46 each of fig. 1,     122 (and/or 120), 124, 133, 131, 132, & 130 each of fig. 2,    and 234 (and/or 232), 236, 226, 224, 223, 225, 221 (and/or 222) each of fig. 3  need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required.  The Examiner notes for labeling that abbreviations such as “GC” for “30” or “PV” for “40” or well-known symbols (such as a pump symbol for 42/50) can also be used, and where space is limited (such as for 43, 44, and 46) a legend can be utilized. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “222” has been used to designate both PVT (correct) and PV (incorrect) (see at least [0037] “PV cell 222 in a PVT unit 222”, the Examiner suggesting “PV cell [[222]] 221 in a PVT unit 222”).
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
 	The specification is objected to related to the drawing objections (see at least [0037] suggestion above).
Claim Objections
Claim(s) 17-20 is/are objected to because of the following informalities:  
As to independent claim 17,
 “wherein the controlling comprising” is grammatically awkward, the Examiner suggesting “wherein the controlling comprises”.  
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by newly cited Guieze et al (US 20110185809 A1; hereafter “Guieze”).

    PNG
    media_image1.png
    435
    635
    media_image1.png
    Greyscale

Regarding independent claim 1,
 Guieze discloses a system (fig. 1) (Title “UNIVERSAL FLASH SYSTEM AND APPARATUS FOR PETROLEUM RESERVOIR FLUIDS STUDY”), comprising:
a phase behavior analysis unit (analysis portion of flash system 10), comprising:
a housing (enclosure of flash apparatus 20) ([0055] “enclosure of the flash apparatus 20”);
a heating system (not fully shown; heating system for flash apparatus 20) connected to the housing (enclosure of flash apparatus 20) and arranged to heat an interior of the housing ([0055] “temperature maintained in the enclosure of the flash apparatus 20”; [0056] “temperature controlled enclosure”; [0032] “temperature can be controlled in any manner”; [0041] “designed to generate atmospheric gas and liquid phases at atmospheric pressure and any given temperature”; [0046] “means for controlling the temperature of the enclosure containing certain components of the flash apparatus 20 includes such cooling and heating means known in the art”; [0043] “means of a temperature control arrangement, such as a heating mantle, heating jackets, heating elements, or the like”, Examiner noting these as exemplary provided heating means known in the art);
a pressure cell (fig. 1, sample chamber 40) positioned in the interior of the housing (enclosure of flash apparatus 20) ([0048] “pressure in either the separating chamber 22 and/or sample chamber are preferably controlled by a microprocessor-type controller 50”; [0054] “at any given flash conditions (i.e., atmospheric or other pressure, and a predetermined downstream temperature)”; [0051] “separating chamber 22 may further include the pressure transducer 27, as described above, that controls the pressure during the flash”); and
a three-way valve (fig. 1, switching valve 28) comprising one inlet fluidly connected to a chamber (chamber of separating chamber 22) in the pressure cell (fig. 1, separating chamber 22)  ([0053]) and two outlets ([0055]); and
a gas chromatograph (fig. 1, gas chromatograph 60) that is fluidly coupled to the chamber (chamber of separating chamber 22) in the pressure cell (fig. 1, separating chamber 22) via the three-way valve (fig. 1, switching valve 28).

Regarding claim 2, which depends on claim 1,
 Guieze discloses further comprising a pump (fig. 1, pump 30) configured to pressurize the pressure cell (fig. 1, separating chamber 22).

Regarding claim 6, which depends on claim 1,
 Guieze discloses further comprising a computing system (fig. 1, controller 50) in communication with at least one gas chromatograph (fig. 1, gas chromatograph 60) measurement device (measurement devices of chromatograph 60; see citations) and at least one phase behavior analysis unit (analysis portion of flash system 10) measurement device (measurement devices of flash system 10; see citations) ([0055] “The gas composition analyzed by the GC 60 can be performed several times during the experiment by fast gas chromatography for both verifying the constant process and calculating the gas physical properties that could be needed for the gas flow meter conversion to volume (e.g., density, specific heat, etc.). As the produced gas is subsequently analyzed by the GC 60, any physical property, such as, density, specific heat, and the like needed for converting the signal to volume is available from simple calculations, and may be provided to the microprocessor 50 used for controlling the pump 30 and the metering valve 24”; [0046] “sensors, gauges (i.e. pressure and temperature)” and “pressure transducer 27 connected to the microprocessor 50”; [0048] “the metering valve 24, and pressure in either the separating chamber 22 and/or sample chamber are preferably controlled by a microprocessor-type controller 50”; [0049] “microprocessor 50 preferably monitors and sends actuation signals to the temperature control arrangement”; [0054] “gas flow meter 26 is preferably connected to the microprocessor 50”).

Regarding claim 7, which depends on claim 1,
 Guieze discloses further comprising a flow control valve (fig. 1, shutoff valve 72 leading to gas bag 70; see also in the alternative same shutoff valve symbol leading to chromatograph 60) positioned along a flow line extending from one of the two outlets of the three-way valve (fig. 1, switching valve 28) to the gas chromatograph (fig. 1, gas chromatograph 60) ([0056] “Controlling access to the gas bag 70 may be a shutoff valve 72 in combination with the switching valve 28”), wherein the flow control valve (fig. 1, shutoff valve 72) is positioned outside (not part of and/or not enclosed by) of the phase behavior analysis unit (analysis portion of flash system 10; emphasizing exclusion of shutoff valve f from the nomenclatural division/grouping of components for analysis unit).

Regarding claim 8, which depends on claim 7,
 Guieze discloses further comprising a fluid compartment (fig. 1, gas bag 70) fluidly connected to a second outlet (second outlet of switching valve 28) of the three-way valve (fig. 1, switching valve 28) ([0053] “The gas leaving the separating chamber 22 preferably enters a gas vent line 25 leading to the gas flow meter 26 and a switching valve 28, explained in more detail hereinafter, for either direct injection into a gas chromatograph (GC) 60 or a gas storage bag 70”), wherein the fluid compartment (fig. 1, gas bag 70) is positioned outside (not part of and/or not enclosed by) of the phase behavior analysis unit (analysis portion of flash system 10; emphasizing exclusion of gas bag from the nomenclatural division/grouping of components for analysis unit).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9-16 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over newly cited Guieze.

Regarding independent claim 9,
 Guieze reasonably teaches a method (Title “UNIVERSAL FLASH SYSTEM AND APPARATUS FOR PETROLEUM RESERVOIR FLUIDS STUDY”), comprising:
conducting a phase behavior analysis (via analysis portion of flash system 10) on a fluid sample (petroleum reservoir fluid sample) (see Title; [0040] “single liquid phase (the "live sample") from reservoir conditions”) from a well (well of petroleum reservoir well site; petroleum reservoir fluid at once envisaged as inclusive of being from well of well site) (See background pertaining to reservoir fluids and wells and [0013] in that Guieze’s system is so used with the reservoir fluids thereof) in a phase behavior analysis unit (analysis portion of flash system 10), the phase behavior analysis unit (analysis portion of flash system 10) comprising:
a pressure cell (fig. 1, separating chamber 22) comprising a chamber (chamber of separating chamber 22) containing the fluid sample (petroleum reservoir fluid sample) ([0048] “pressure in either the separating chamber 22 and/or sample chamber are preferably controlled by a microprocessor-type controller 50”; [0054] “at any given flash conditions (i.e., atmospheric or other pressure, and a predetermined downstream temperature)”; [0051] “separating chamber 22 may further include the pressure transducer 27, as described above, that controls the pressure during the flash”);
a three-way valve (fig. 1, switching valve 28) comprising an inlet fluidly connected to the chamber (chamber of separating chamber 22) ([0053]-[0055]); and
at least one measurement device (measurement devices of chromatograph 60; see citations) and at least one phase behavior analysis unit (analysis portion of flash system 10) measurement device (measurement devices of flash system 10; see citations) ([0055] “The gas composition analyzed by the GC 60 can be performed several times during the experiment by fast gas chromatography for both verifying the constant process and calculating the gas physical properties that could be needed for the gas flow meter conversion to volume (e.g., density, specific heat, etc.). As the produced gas is subsequently analyzed by the GC 60, any physical property, such as, density, specific heat, and the like needed for converting the signal to volume is available from simple calculations, and may be provided to the microprocessor 50 used for controlling the pump 30 and the metering valve 24”; [0046] “sensors, gauges (i.e. pressure and temperature)” and “pressure transducer 27 connected to the microprocessor 50”; [0048] “the metering valve 24, and pressure in either the separating chamber 22 and/or sample chamber are preferably controlled by a microprocessor-type controller 50”; [0049] “microprocessor 50 preferably monitors and sends actuation signals to the temperature control arrangement”; [0054] “gas flow meter 26 is preferably connected to the microprocessor 50”); and
transferring a portion of the fluid sample (petroleum reservoir fluid sample) via the three-way valve (fig. 1, switching valve 28) to a gas chromatograph (fig. 1, gas chromatograph 60) located outside (not part of and/or not enclosed by) of the phase behavior analysis unit (analysis portion of flash system 10; emphasizing exclusion of chromatograph from the nomenclatural division/grouping of components for analysis unit).
With further regards to the fluid sample from a well, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Guieze’s petroleum reservoir fluid sample (Title “UNIVERSAL FLASH SYSTEM AND APPARATUS FOR PETROLEUM RESERVOIR FLUIDS STUDY”; [0040] “single liquid phase (the "live sample") from reservoir conditions”) is inclusive of fluid samples from a well (well of petroleum reservoir well site; petroleum reservoir fluid at once envisaged as inclusive of being from well of well site) (See background pertaining to reservoir fluids and wells and [0013] in that Guieze’s system is so used with the reservoir fluids thereof), or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to collect samples from a wide range of locations inclusive of via sampler for downhole petroleum reservoir fluid samples from a well of a wellsite and transport said samples to the surface ([0003]) thereby providing studies of the downhole reservoir fluids useful for reservoir management, production, and/or for commercial utility including sales value, refinery maintenance costs, and/or reservoir asset values in general.

Regarding claim 10, which depends on claim 9,
 Guieze discloses further comprising:
transferring (implicit that reservoir fluid is so transferred) the fluid sample (petroleum reservoir fluid sample) (Title “UNIVERSAL FLASH SYSTEM AND APPARATUS FOR PETROLEUM RESERVOIR FLUIDS STUDY”; [0040] “single liquid phase (the "live sample") from reservoir conditions”) from the well (well of petroleum reservoir well site) (See background pertaining to reservoir fluids and wells and [0013] in that Guieze’s system is so used with the reservoir fluids thereof) to the chamber (chamber of separating chamber 22);
charging the pressure cell (fig. 1, separating chamber 22) to an initial pressure (initial pressure condition); and
reducing pressure (from initial reservoir pressure condition) in the pressure cell (fig. 1, separating chamber 22) to a pressure (exemplary/preferred atmospheric pressure) below a bubble point pressure (pressure for multiphase gas & liquid from initial single phase condition) of the fluid sample (petroleum reservoir fluid sample) ([0014]; [0021]; see also background explanation of flash, exemplarily noting “flash experiments are commonly used to produce a liquid and a gas phase from a single phase sample by expanding the conditioned single phase sample from a high pressure and high temperature to a lower pressure multiphase sample”; [0032] “The direct flash experiment consists essentially of changing a reservoir fluid sample from initial reservoir conditions (which have preferably been conditioned to a single phase) to atmospheric conditions (liquid and gas phases produced from the single phase sample). The initial conditions (single phase) should be maintained prior to flashing the reservoir fluid sample to ensure a proper displaced volume measurement. The final conditions, however, are preferably controlled and maintained at or near a constant level after flashing the reservoir sample, wherein the pressure is preferably maintained at atmospheric conditions, and the temperature can be controlled in any manner that resists changes during the experiment due to various environmental reasons”).

Regarding claim 12, which depends on claim 9,
 Guieze reasonably teaches wherein a constant temperature is maintained inside the phase behavior analysis unit (analysis portion of flash system 10) during conducting the phase behavior analysis ([0032] “The final conditions, however, are preferably controlled and maintained at or near a constant level after flashing the reservoir sample, wherein the pressure is preferably maintained at atmospheric conditions, and the temperature can be controlled in any manner that resists changes during the experiment due to various environmental reasons”) and (additional obviousness follows) transferring to the gas chromatograph (fig. 1, gas chromatograph 60) ([0049] “microprocessor 50 preferably monitors and sends actuation signals to the temperature control arrangement representative of a desired temperature for both the upstream and downstream temperature”; [0048] “microprocessor-type controller 50, such as adapted for a personal computer, for ensuring a smooth operation, which complies with substantially constant conditions both upstream and downstream”; [0052] “The temperature control of the system 10 allows any temperature to be selected according to the best method for retaining the initial mass, and ensuring accurate measurements”. Examiner notes preference, not requirement in [0055] “The dedicated line to the gas chromatograph (GC) 60 preferably comprises heating means to heat the line to a temperature slightly higher than the temperature maintained in the enclosure of the flash apparatus 20 in order to avoid any heavy component condensation, which could bias the molecular composition to be measured”, and the Examiner relies instead on the non-preferred embodiment of the absence of the preferred additional heating; additional obviousness analysis follows).
With further regards to maintaining a constant temperature during the transferring of the fluid to the gas chromatograph, it is the Examiner’s position that either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged the non-preferred embodiment of the absence of the (preferred) additional heating for the line to the gas chromatograph, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to omit the additional heating and instead maintain the constant temperature during the transferring for reasons inclusive of simplicity, lowering hardware costs, reducing computation and/or control complexity.

Regarding claim 13, which depends on claim 9,
 Guieze discloses wherein the portion of the fluid sample (petroleum reservoir fluid sample) is transferred to the gas chromatograph (fig. 1, gas chromatograph 60) after conducting the phase behavior analysis (via measurement devices of flash system 10; see citations provided for analysis of independent claim).

Regarding claim 14, which depends on claim 9,
 Guieze reasonably teaches further comprising:
collecting the fluid sample (petroleum reservoir fluid sample) (Title “UNIVERSAL FLASH SYSTEM AND APPARATUS FOR PETROLEUM RESERVOIR FLUIDS STUDY”; [0040] “single liquid phase (the "live sample") from reservoir conditions”) from a downhole location (downhole location of well of petroleum reservoir well site) using a downhole sampler (not shown; conventional downhole sampler, explicitly noting that Examiner is taking Official Notice that downhole samplers are conventional) (at once envisaged that petroleum reservoir fluid samples is inclusive of downhole sampler/sampling); additional obviousness analysis provided; see also analysis previously provided for independent claim, inclusive of noting Guieze’s background pertains to reservoir fluids and wells emphasizing [0003] “Reservoir fluid samples collected downhole and transported to surface” and [0013] in that Guieze’s system is so used with the reservoir fluids thereof);
bringing (transporting) the fluid sample (petroleum reservoir fluid sample) to a surface of the well (well of petroleum reservoir well site); and
transferring the fluid sample (petroleum reservoir fluid sample) to the phase behavior analysis unit (analysis portion of flash system 10) as soon as (reasonably soon, emphasizing the live petroleum reservoir fluid sample is at reservoir conditions) the fluid sample (petroleum reservoir fluid sample) is brought to the surface (surface of reservoir well site) ([0040] “live sample” and “reservoir conditions”; see background "live sample" definition/explanation).
With further regards to the collecting the fluid sample from a downhole location using a downhole sampler, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Guieze’s petroleum reservoir fluid sample (Title “UNIVERSAL FLASH SYSTEM AND APPARATUS FOR PETROLEUM RESERVOIR FLUIDS STUDY”; [0040] “single liquid phase (the "live sample") from reservoir conditions”) is inclusive of fluid samples collected by a conventional downhole sampler from a well, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to collect samples from a wide range of locations inclusive of via sampler for downhole petroleum reservoir fluid samples from a well of a wellsite and transport said samples to the surface ([0003]) thereby providing studies of the downhole reservoir fluids useful for reservoir management, production, and/or for commercial utility including sales value, refinery maintenance costs, and/or reservoir asset values in general.
With further regards to the “as soon as” time constraint for the fluid sample brought to the surface, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Guieze’s live sample analysis at the well site is “soon”, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the timing to be sooner for the expected purpose of preventing the time and costs needed for re-conditioning said fluid to initial reservoir conditions and/or to provide greater accuracy of determinations by preventing differences of the analyzed fluid from said reservoir conditions and/or for providing faster analysis useful for making quicker more informed decisions about the reservoir and related production, planning, etc.  

Regarding claim 15, which depends on claim 9,
 Guieze discloses wherein the phase behavior analysis comprises measuring at least one of oil density, gas density, solution gas oil ratio, bubble point pressure, formation volume factor, and viscosity (non-exhaustive: [0057] “mass and density measurements”; [0010] “GOR”, [0057] “gas-to-liquid ratios”, [0025] “measuring the mass, density or viscosity”).

Regarding claim 16, which depends on claim 9,
 Guieze discloses wherein a first outlet (first outlet of switching valve 28) of the three-way valve (fig. 1, switching valve 28) is fluidly connected to the gas chromatograph (fig. 1, gas chromatograph 60) and a second outlet (second outlet of switching valve 28) of the three-way valve (fig. 1, switching valve 28) is fluidly connected to a gas compartment (fig. 1, gas bag 70).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Guieze in view of newly cited Mullins et al (US 20070187092 A1; hereafter “Mullins”).
Regarding claim 3, which depends on claim 1,
 Guieze does not explicitly state wherein the pressure cell (fig. 1, separating chamber 22) is removable.
However: 
Guieze is silent of unitary/monolithic construction of the pressure cell with the other components (the Examiner notes these individual components as suggestive to an ordinary artisan that the parts are—at least to some minimal degree and with some effort—removable from each other).
Mullins teaches wherein a tool for PVT is modular in construction ([0026] “[0026] In certain embodiments, the tool may embody an MDT Modular Formation Dynamics Tester offered by Schlumberger of Houston, Tex. This type of tool is adapted to provide fast and accurate pressure measurements and high-quality fluid sampling and PVT (pressure, volume and temperature) analysis. According to certain embodiments of the invention, this tool may also be adapted to measure permeability anisotropy of the fluid in the formation. One aspect of the tool is that it is modular in construction, and therefore capable of being customized as discussed herein to perform certain operations, depending on its intended use”).
The Examiner additionally notes that in Dystar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick, 464 F.3d 1356, 1368, 80 USPQ2d 1641, 1651 (Fed. Cir. 2006): “Indeed, we have repeatedly held that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal—and even common-sensical—we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves.” In the present case, making components of a system modular is a common sense enhancement that is desirable for making parts cheaper (e.g., expected component lifetime can be reduced as the component is replaceable) and/or more cleanable. See MPEP 2144(II).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guieze’s system—including pressure cell—to be modular—as suggested by Mullin’s PVT modularity—thereby providing the expected advantage of enabling customization of components for specific operations and/or commonsensically for better cleaning, maintenance, and/or replacement (for upgrades and/or for replacement of damaged components), etc.  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Guieze in view of newly cited He* et al (CN 206002471 U; hereafter “He”).
*machine translation provided with the foreign document and utilized for providing English citations 

Regarding claim 4, which depends on claim 1,
 Guieze teaches wherein the housing (enclosure of flash apparatus 20) is temperature controlled (temperature maintained in the enclosure of the flash apparatus 20).
Guieze is silent to wherein the housing (enclosure of flash apparatus 20) is pressure sealed.
However: 
It is the Examiner’s position that commonsensically a temperature maintained enclosure is at once envisaged as comprising a pressure seal to reduce heat transfer across the enclosure, noting that differences in temperature between within the enclosure and external of the enclosure results in both conductive heat transfer between internal and external fluids as well as pressure differences resulting in transfer of hot gases across the medium, and therefore for temperature control, pressure control by a seal is an expected component.
Furthermore, He teaches a PVT test device for high temperature and high pressure, comprising a sealing cover.
The Examiner additionally again notes (paraphrasing) that an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable…because the desire to enhance commercial opportunities by improving a product or process is universal and common-sensical. See MPEP 2144(II).
Therefore, in view of the above, either one of ordinary skill in the art at the time the invention was effectively filed would at once envisaged that Guieze reasonably suggests a pressure seal for the temperature control, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine He’s PVT enclosure seal with Guieze’s enclosure thereby providing the aforementioned commonsensical control of heat transfer resulting in efficient energy usage. Additionally, the Examiner notes that pressure seals commonsensically assist in preventing unwanted contamination both into and out of the enclosure.
 
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Guieze.
Regarding claim 11, which depends on claim 9,
 Guieze teaches the means for holding a temperature in the pressure cell (fig. 1, separating chamber 22) at a reservoir temperature during the phase behavior analysis (see citations of independent claim).
Guieze is silent to the method wherein a temperature in the pressure cell is held at a reservoir temperature during the phase behavior analysis.
However, the Examiner takes Official Notice that it has long been well-known that the reservoir temperature stays practically constant in many reservoir recovery methods, and that the main variable that determines the behavior of fluids, under reservoir conditions, during depletion is, therefore, the reservoir pressure, and hence, relatively simple tests that simulate recovery processes are conducted by varying the fluid pressure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the aforementioned conventional knowledge with Guieze’s system and associated method and thereby provide a known experimental test (holding at the reservoir temperature)   for simulating a recover process useful for proper management of petroleum reservoirs.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over newly cited Guieze in view of Applicant cited Fraser (NPL Designing On-Line Chromatograph Systems for Liquid Fractionation Facilities; hereafter “Fraser”).
Regarding claim 5, which depends on claim 1,
 Guieze teaches wherein the gas chromatograph (fig. 1, gas chromatograph 60) is fluidly coupled to the chamber (chamber of separating chamber 22) in the pressure cell (fig. 1, separating chamber 22) via one of the two outlets of the three-way valve (fig. 1, switching valve 28).
Guieze does not teach wherein the gas chromatograph comprises at least one fractionation column.
Fraser teaches a fractionation column for a gas chromatograph (Title “DESIGNING ON-LINE CHROMATOGRAPH SYSTEMS FOR LIQUID FRACTIONATION FACILITIES”; Abstract “fractionation plants” and that “sample delivered to the Gas Chromatograph (GC) must truly represent the process media if the measurement is to be accurate - or even meaningful”; section THE PROCESS “Liquid fractionation towers (columns) can be controlled by optimizing the inlet feed
 flow rate, reflux flow rate, reflux temperature and column pressure. On-line
 chromatographs can provide measured results of both the composition in column
 overheads (gas phase ), column bottoms and inlets (liquid phase) for process
 control”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Fraser’s fractionation column for GC with Guieze’s GC thereby separating out fluids into different constituted parts and thus providing more accurate and meaningful chromatographic analysis.  
Allowable Subject Matter
Claim(s) 17-20 is/are allowed.
The following is the Examiner’s statement of reasons for allowance:
Regarding independent claim 17,
 
 
 the prior art fails to disclose or motivate one skilled in the art to perform a method of analyzing a fluid sample taken from a reservoir under a reservoir pressure and a reservoir temperature comprising “using a…system to control a phase behavior analysis of the fluid sample in a phase behavior analysis unit”, “wherein the controlling…” comprises “maintaining the reservoir temperature…and…the reservoir pressure inside the phase behavior analysis unit”, using the…system to open a three-way valve within the phase behavior analysis unit and direct a portion of the fluid sample through the three-way valve under the reservoir temperature and the reservoir pressure…to a gas chromatograph” in further combination with the remaining limitations of the claim.
Dependent claims are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2855